DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference Number 150 in figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 910 in paragraphs 0050-0052 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26 and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,502,451. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 21, of the instant application, Claim 1 of U.S. Patent No. 10,502,451 recites, a diffuser plate for a thermal transfer device, the diffuser plate comprising: a body; first apertures extending through the body (per Col. 11, line 41-44), each of the first apertures having a first size and each of a first plurality of the first apertures being configured to receive a corresponding tube of a plurality of tubes (per. Col. 11, line 45-47); and a second aperture extending through the body (per Col. 11, line 41-44), the second aperture (i) having a second size that is larger than the first size (per Col. 11, line 48-50), (ii) overlapping a second plurality of the first apertures (per Col. 11, line 53-58), and (iii) being located at an asymmetrical location with respect to the body (per Col. 11, line 41-44).
Regarding claim 22, Claim 1 of U.S. Patent No. 10,502,451 recites the claim limitations of claim 21 of the instant application above and Claim 1 of U.S. Patent No. 10,502,451 further recites, each of the first plurality of the first apertures is circular (per Col. 11, line 59).
Regarding claim 23, Claim 1 of U.S. Patent No. 10,502,451 recites the claim limitations of claim 21 of the instant application above and Claim 1 of U.S. Patent No. 10,502,451 further recites, an outer perimeter of the second aperture comprises at least a portion of a perimeter of the second plurality of the first apertures ( with protrusion representing an overlap of the first apertures and the second aperture in  Col. 11, line 53-58).
Regarding claim 24, Claim 1 of U.S. Patent No. 10,502,451 recites the claim limitations of claim 23 of the instant application above and Claim 1 of U.S. Patent No. 10,502,451 further recites, the perimeter of the second aperture comprises projections, each projection corresponding to at least one of the second plurality of the first apertures ( with projections equivalent to the recited protrusion in  Col. 11, line 53-58).
Regarding claim 25, Claim 1 of U.S. Patent No. 10,502,451 recites the claim limitations of claim 23 of the instant application above and Claim 1 of U.S. Patent No. 10,502,451 further recites, the perimeter of the second aperture comprises a base shape and a plurality of circle portions extending outward from the base shape, each of the plurality of circle portions corresponding to one of the second plurality of the first apertures overlapped by the second aperture (per Col. 11, line 53-59 where the circle portions are the first shape of the first apertures overlapping with the second aperture).
Regarding claim 26, Claim 1 of U.S. Patent No. 10,502,451 recites the claim limitations of claim 25 of the instant application above and Claim 1 of U.S. Patent No. 10,502,451 further recites, the base shape is substantially circular (the second aperture has substantially the first shape, per Col. 11, line 48-50, which is circular per Col. 11, line 59).
Regarding claim 28, Claim 1 of U.S. Patent No. 10,502,451 recites the claim limitations of claim 21 of the instant application above and Claim 1 of U.S. Patent No. 10,502,451 further recites, a third aperture having a third size that is larger than the first size (per Col. 11, line 51-52)
Regarding claim 29, Claim 1 of U.S. Patent No. 10,502,451 recites the claim limitations of claim 28 of the instant application above and Claim 1 of U.S. Patent No. 10,502,451 further recites, the third size is different from the second size (per Col. 11, line 51-52, the third aperture has substantially the second size which allows for minor differences in size).
Regarding claim 30, Claim 1 of U.S. Patent No. 10,502,451 recites the claim limitations of claim 21 of the instant application above and Claim 1 of U.S. Patent No. 10,502,451 further recites, the body has a variable thickness ( a variable thickness is inherently recited as the plate has a thickness that at least varies to zero at the places where the apertures exist as there is not a uniform thickness across the body due to the apertures in the body. Additionally a variable thickness could be accounted for by any imperfections in the plate body as any variation from absolute constant thickness would meet the broad limitations of the claim).

Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,502,451 in view of Wang et al. (US Patent Application Publication US 2008/0190593 A1).  
Regarding claim 27, Claim 1 of U.S. Patent No. 10,502,451 recites the claim limitations of claim 25 of the instant application above. However Claim 1 of U.S. Patent No. 10,502,451 does not disclose that the base shape of the second aperture is substantially square.
Wang teaches (Figure 12, 13, and 14a-14c) varying shapes in apertures in baffles (25)  where one aperture is square (per Figure 14b  has a square hole as one of the various shapes of holes for allowing a heat exchanging tube bundle to pass through per papgah 0076).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have provided the second aperture with a known alternative shape, such as a square, as recognized by Wang. Since various alternative shapes of holes in diffuser/baffle plates within heat exchanger  are disclosed as known alternatives for allowing tubes and fluid outside of the heat exchange tubes to pass through the plate as recognized by Wang (per paragraph 0076).

Claims 31-34 and 36-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,502,451  in view of Couch et al. (US Patent 6,167,951 B1).  
Regarding claim 31, of the instant application, Claim 1 of U.S. Patent No. 10,502,451 recites, a diffuser plate for a thermal transfer device, the diffuser plate comprising: a body; first apertures extending through the body (per Col. 11, line 41-44), each of the first apertures having a first size and each of a first plurality of the first apertures being configured to receive a corresponding tube of a plurality of tubes (per. Col. 11, line 45-47); and a second aperture extending through the body (per Col. 11, line 41-44), the second aperture (i) having a second size that is larger than the first size (per Col. 11, line 48-50), (ii) overlapping a second plurality of the first apertures (per Col. 11, line 53-58), and (iii) being located at an asymmetrical location with respect to the body (per Col. 11, line 41-44).
However Claim 1 of U.S. Patent No. 10,502,451 is silent as to one or more walls forming an enclosure; a plurality of tubes disposed within the enclosure. 
Couch discloses (Figures 2-5) a heat exchanger with an enclosure comprising at least one wall that forms a enclosure (external shell 203 which forms a enclosure for shell side fluid per Col. 16 line 1-21) and a plurality of tubes (201) with a first diffuser plate disposed within the enclosure (either baffle 202 or 205 or baffles 502 or 502 or 602 or 605 in the alternative embodiments of figures 4 and 5). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the diffuser plate of Claim 1 of U.S. Patent No. 10,502,451 to be in a shell and tube heat exchanger as taught by Couch. Doing so would provide a known type of heat exchanger that could benefit from a diffuser plate where the shell and tube heat exchanger in combination with alternating diffusers/baffle plates could ensure a high efficiency of heat transfer from the shell side fluid to the tubes that is nearly equal across all the tubes as recognized by Couch (Per Col. 16, line 33-47).
Regarding claim 32, Claim 1 of U.S. Patent No. 10,502,451 as modified recites the claim limitations of claim 31 of the instant application above and Claim 1 of U.S. Patent No. 10,502,451 further recites, each of the first plurality of the first apertures is circular (per Col. 11, line 59).
Regarding claim 33, Claim 1 of U.S. Patent No. 10,502,451 as modified recites the claim limitations of claim 31 of the instant application above and Claim 1 of U.S. Patent No. 10,502,451 further recites, the perimeter of the second aperture comprises a base shape and a plurality of circle portions extending outward from the base shape, each of the plurality of circle portions corresponding to one of the second plurality of the first apertures overlapped by the second aperture (per Col. 11, line 53-59 where the circle portions are the first shape of the first apertures overlapping with the second aperture).
Regarding claim 34, Claim 1 of U.S. Patent No. 10,502,451 as modified recites the claim limitations of claim 33 of the instant application above and Claim 1 of U.S. Patent No. 10,502,451 further recites, the base shape is substantially circular (the second aperture has substantially the first shape, per Col. 11, line 48-50, which is circular per Col. 11, line 59).
Regarding claim 36, Claim 1 of U.S. Patent No. 10,502,451 as modified recites the claim limitations of claim 31 of the instant application above and Claim 1 of U.S. Patent No. 10,502,451 further recites, a third aperture having a third size that is larger than the first size (per Col. 11, line 51-52)
Regarding claim 37, Claim 1 of U.S. Patent No. 10,502,451 as modified recites the claim limitations of claim 36 of the instant application above and Claim 1 of U.S. Patent No. 10,502,451 further recites, the third size is different from the second size (per Col. 11, line 51-52, the third aperture has substantially the second size which allows for minor differences in size).
Regarding claim 38, Claim 1 of U.S. Patent No. 10,502,451 as modified recites the claim limitations of claim 31 of the instant application above and claim 1 of U.S. Patent No. 10,502,451 in view of couch further recites, the diffuser plate is a first diffuser plate and the body is a first body (per Col. 12 line 39-44),  however Claim 1 does not explicitly recite the thermal transfer device further comprising: a second diffuser plate comprising: a second body; third apertures extending through the second body, each of the third apertures having the first size and each of a first plurality of the third apertures being configured to receive a corresponding tube of the plurality of tubes; and a fourth aperture extending through the second body, the fourth aperture (i) having a third size that is larger than the first size, (ii) overlapping a second plurality of the third apertures, and (iii) being located at an asymmetrical location with respect to the second body. Since claim 1 only explicitly recites a single plate. However it is well known within the heat exchanger art to include multiple diffuser plates  within a heat transfer device as explicitly taught by Couch which teaches  (either baffle 202 or 205 or baffles 502 or 502 or 602 or 605 in the alternative embodiments of figures 4 and 5) 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the diffuser plate of Claim 1 of U.S. Patent No. 10,502,451 to be multiple diffuser plates in a shell and tube heat exchanger as taught by Couch. Doing so would provide a diffuser plate series where a shell and tube heat exchanger in combination with alternating diffusers/baffle plates could ensure a high efficiency of heat transfer from the shell side fluid to the tubes that is nearly equal across all the tubes as recognized by Couch (Per Col. 16, line 33-47).
Regarding claim 39, Claim 1 of U.S. Patent No. 10,502,451 as modified recites the claim limitations of claim 38 of the instant application above and Couch further recites, wherein the fourth aperture of the second diffuser plate is misaligned with the second aperture of the first diffuser plate (As seen in figure 4 the large apertures in plate 505 are misaligned with the large apertures in plate 502) .
Regarding claim 40, Claim 1 of U.S. Patent No. 10,502,451 as modified recites the claim limitations of claim 38 of the instant application above and Couch further recites the second diffuser plate further comprises a fifth aperture having a fourth size that is larger than the first size (plates 505 and 502 each have multiple larger apertures which do not have tubes extending through them as do the smaller apertures in the plates 505 and 502 as seen in figure 4) .
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,502,451 in view of Couch et al. (US Patent 6,167,951 B1) and Wang et al. (US Patent Application Publication US 2008/0190593 A1).  
Regarding claim 35, Claim 1 of U.S. Patent No. 10,502,451 as modified recites the claim limitations of claim 33 of the instant application above. However Claim 1 of U.S. Patent No. 10,502,451 does not disclose that the base shape of the second aperture is substantially square.
Wang teaches (Figure 12, 13, and 14a-14c) varying shapes in apertures in baffles (25)  where one aperture is square (per Figure 14b  has a square hole as one of the various shapes of holes for allowing a heat exchanging tube bundle to pass through per papgah 0076).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have provided the second aperture with a known alternative shape, such as a square, as recognized by Wang. Since various alternative shapes of holes in diffuser/baffle plates within heat exchanger  are disclosed as known alternatives for allowing tubes and fluid outside of the heat exchange tubes to pass through the plate as recognized by Wang (per paragraph 0076).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi, (US 20170045310 A1), Wanni (US 20100116478 A1), Burlingame (US 20080038165 A1), Sugihara (US 20060231243 A1), Font-Freide (US 20020038702 A1), Jimenez (US 8091514 B2), Joshi (US 6273180 B1), Chiba (US 5505254 A), Kramer (US 5366188 A), Moss (US 3907030 A), Lorenz (US 3566961 A), and Carl (US 2496301 A).
All disclose diffuser plates with holes/apertures of various shapes. Kenworthy et al. (US 20170276440 A1), Artamo et al. (US 20130255923 A1) and Barber et al. (US 20030218333 A1) all discloses baffles with variable thickness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        /LEN TRAN/Supervisory Patent Examiner, Art Unit 3763